DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James A. Larson on 9/17/2021.

The application has been amended as follows: amend claims 1-2, 6, 8, 11, and 12.  These amendments are supported by fig. 3 and para 36 of applicant’s PG-PUB.

1. A method of inkjet printing on a plastic card, comprising: 
applying radiation curable ink to a first surface of the plastic card near an edge thereof; and 
thereafter discharging electromagnetic radiation from an electromagnetic radiation source and directing at least a portion of the discharged electromagnetic ; and 
wherein the non-printed surface is a perimeter side edge surface of the plastic card, and/or a second surface of the plastic card opposite the first surface, wherein the perimeter side edge surface intersects the first surface and the second surface.

2.  Canceled.

6.  The method of claim [[2]] 1, wherein the perimeter side edge surface includes first and second longitudinal side edge surfaces and first and second end side edge surfaces; and directing at least a portion of the discharged electromagnetic radiation onto the non-printed surface of the plastic card comprises directing the portion of the discharged electromagnetic radiation onto at least one of the first and second longitudinal side edge surfaces and/or onto at least one of the first and second end side edge surfaces.

8.  The method of claim [[2]] 1, comprising directing at least a portion of the discharged electromagnetic radiation onto the second surface and onto the perimeter side edge surface.

11. A method of processing a plastic card, comprising: 

thereafter at least partially curing any of the radiation curable ink on a non-printed surface of the plastic card using electromagnetic radiation directed onto the non-printed surface using at least one optical instrument; and 
wherein the non-printed surface is a perimeter side edge surface of the plastic card, and/or a second surface of the plastic card opposite the first surface, wherein the perimeter side edge surface intersects the first surface and the second surface.

12. A plastic card processing system, comprising: 
a plastic card printing station having a plastic card inkjet printing mechanism that applies radiation curable ink to a first surface of a plastic card; 
an electromagnetic radiation source that generates and discharges electromagnetic radiation; and 
at least one optical instrument that is positioned relative to the electromagnetic radiation source to receive at least a portion of the electromagnetic radiation discharged by the electromagnetic radiation source and that is configured to direct electromagnetic radiation onto a non-printed surface of the plastic card; and
wherein the non-printed surface is a perimeter side edge surface of the plastic card, and/or a second surface of the plastic card opposite the first surface, wherein the perimeter side edge surface intersects the first surface and the second surface.

Election/Restrictions
Claims 1-2 and 12 are allowable. The restriction requirement between Inventions I through V, as set forth in the Office action mailed on 6/25/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/25/21 is withdrawn.  Claims 4-5, 8, 10, 14-15, and 17-18, directed to Inventions I and III through V, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Note: typos in 6/25/21 restriction requirement are that claim “8,” in invention I, should read claim “18,” and on pg. 6, “Note that claims 1-3, 9, 11-13, and 15-16 will be examined along with one of the Inventions I through V” should read “Note that claims 1-3, 9, 11-13, and [[15-16]] 16 will be examined along with one of the Inventions I through V.”

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “wherein the non-printed surface is a perimeter side edge surface of the plastic card, and/or a second surface of the plastic card opposite the first surface, wherein the perimeter side edge surface intersects the first surface and the second surface”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-10, for the same reason as discussed above for parent independent claim 1, dependent claims 2-10 also contain(s) allowable subject matter.
The reason for allowance of claim 11 is the inclusion of “wherein the non-printed surface is a perimeter side edge surface of the plastic card, and/or a second surface of the plastic card opposite the first surface, wherein the perimeter side edge surface intersects the first surface and the second surface”.  The foregoing limitation(s), when combined with the other limitations of claim 11, has(have) not been taught, found, or suggested by the cited art.
The reason for allowance of claim 12 is the inclusion of “wherein the non-printed surface is a perimeter side edge surface of the plastic card, and/or a second surface of the plastic card opposite the first surface, wherein the perimeter side edge surface intersects the first surface and the second surface”.  The foregoing limitation(s), when 
Regarding claims 13-18, for the same reason as discussed above for parent independent claim 12, dependent claims 13-18 also contain(s) allowable subject matter.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Beech et al. (US 2017/0200074 A1)
Teaches drop-on-demand printing (para 21) and a UV curing station for curing ink printed on cards.  Fig. 5 and para 29: UV curing station 34.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

September 17, 2021